Citation Nr: 1444006	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lumbosacral or cervical strain (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO). 

Upon appeal in March 2014, the Board remanded the Veteran's claim with direction to obtain medical records regarding the Veteran's back surgery on his lumbar and cervical spine, as well as releases from the Veteran for any other physicians who have treated the Veteran for his lumbar or cervical spine symptoms.  The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Of evidence are the surgical records, a letter dated March 2014, from the VA Appeals Management Center requesting completion of VA Form 21-4142 to obtain any pertinent private treatment records, as well as notice from the Veteran's representative dated April 2014, that he would be providing further evidence.  The Board finds substantial compliance with the remand instructions and appellate review may proceed.  Id.

The Veteran also has waived the 30 day waiting period to submit additional evidence following receipt of the supplemental statement of the case.  38 C.F.R. § 19.37 (2013).

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of chronic neck pain, status post cervical fusion, and chronic low back pain, status post lumbar fusion. 
2.  The Veteran's current back disability was not manifest during active service, or within the first post-service year, and is not shown to be otherwise related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all known post-service VA treatment records have been obtained as well as available private treatment records. 

The Veteran also requested that a private treatment provider perform a cervical DBQ examination as well as a thoracolumbar spine DBQ.  The Board finds the examination to be adequate to evaluate the current severity of the Veteran's back disabilities, as the examiner was a trained medical professional.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a statement in support of his claim provided in March 2013, the Veteran stated he had not been given a VA examination for his back.  Although the Veteran has not been afforded a VA medical examination with respect to service connection for his back disability, one is not necessary to decide the issue on appeal.  Under the regulations, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  38 U.S.C.A. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The claims file contains competent evidence that the Veteran has a current back disability.  However, there is no persuasive evidence that the Veteran sustained his current back disability in service, and thus, there is no duty to provide a VA medical examination. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

The Veteran contends that he is entitled to service connection for his back
disability.  Specifically the Veteran contends that his back disability is due to carrying, loading and unloading 155mm rounds, and running and marching on
cement while in service.  The Veteran's military occupational specialty was in field
artillery.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

At the outset, it is undisputed that the Veteran served in field artillery while in service.  Further, the Veteran clearly suffers from a current disability, as he has chronic neck and low back pain and has had fusion surgeries.  Thus, the first element of a claim for service connection, a current disability, is met.  The issue in this case is whether the Veteran's current back disability is somehow connected to his time in active service.  The current evidence as it stands does not support such a conclusion.

A review of the Veteran's March 1959 entrance examination and January 1961 separation examination show that on clinical evaluation, his spine was noted to be normal and there were no reports of pre-existing back problems.  The Veteran's service treatment records are silent for any complaints of or treatment for back strain or injury. 

The Veteran has received most of his medical care by private treatment providers, but also limited treatment at the Detroit VA medical center (VAMC) and Pontiac VA Outpatient clinic for various conditions.  In March 2008, the Veteran was treated at the Pontiac clinic for a new patient exam.  At that time, he reported a history of back pain.  He also indicated that post-service occupational work was in construction.  On examination, the physician noted evidence of the Veteran's back surgery, as well as a displaced left pectoralis muscle which was chronic and several years old, secondary to hanging off a dump truck according to the Veteran.

As noted, the Veteran indicated he received private treatment over the years for his back disability.  In March 2005, the Veteran underwent a decompressive laminectomy, C2 through C7, and L3-S1, with surgical reports offered in support of his claim.  The Veteran also offered evidence in the form of two benefit questionnaires (DBQ) completed by his private doctor.  Both the surgical records and DBQ questionnaires clearly show that the Veteran has a current back disability.  At the time of the examinations, the Veteran reported to his doctor that he had neck and lower back pain in the Army.  The Veteran's private doctor noted on the questionnaires that in May 2005, the Veteran had the cervical and thoracolumbar fusion procedures.  The examiner did not offer an opinion as to whether the Veteran's back disability was related to his active service.

The Veteran has stated his back and neck pain began in service due to lifting heavy supplies.  The Board acknowledges that the Veteran clearly is competent to testify regarding painful episodes he experienced during active service, and that his occupational specialty involved periods of lifting heavy supplies.  However, he is not competent to draw a medical nexus between his active service and his current back disability 50 years later. 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Significantly, whether a back disability is related to remote activities in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the evidence of record, the Board finds that service connection for a back disability on the basis that such disability became manifest in service and continued since is not warranted.  The STRs do not reflect reports of back or neck pain, or diagnosis of a back or neck condition during active service, nor do they suggest that the Veteran experienced a back injury that demonstrated continuity of symptoms following service.  So while the Veteran may have carried large amounts of equipment during his military service, it cannot be concluded that, therefore, his current back disability 50 years later was due to such activity.

There is virtually no evidence that the Veteran sought medical treatment for back pain for decades following service, with treatment records reflecting his surgical procedures in 2005.  Despite requests for pertinent private treatment records, the Board has received only surgical treatment records dated 2005, and DBQ cervical and thoracolumbar spine evaluations which did not provide a medical opinion as to the cause of the Veteran's current back disability.  Additionally, the Veteran reported to the VA examiner that he worked in construction post-service, and experienced other hazards and physical injury due to such work, which raises the possibility that other factors over many years may have contributed to his current back disability.  While the Board is sympathetic to the Veteran's situation, it can find no evidence connecting his current back disability with activities he engaged in during service.

In light of the foregoing evidence, the Board finds that the preponderance of evidence is against finding that the Veteran's current back disability was incurred in or caused by his time in active service, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.102 (20130); Gilbert v. Derwinski, 1 Vet App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lumbosacral and cervical strain is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


